 Case 2:20-cv-00080-JRG Document 18 Filed 06/11/20 Page 1 of 3 PageID #: 74



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                      §
 EQUIPMENT LLC,                               §
                                              §
       Plaintiff,                             §         C.A. No. 2:20-cv-00080
                                              §
 v.                                           §         JURY TRIAL DEMANDED
                                              §
 TCL CORPORATION,                             §
                                              §
 TCL COMMUNICATION                            §
 TECHNOLOGY HOLDINGS LIMITED,                 §
                                              §
 HUIZHOU TCL MOBILE                           §
 COMMUNICATION CO. LTD.,                      §
                                              §
 TCT MOBILE INTERNATIONAL LTD,                §
                                              §
 AND                                          §
                                              §
 TCL ELECTRONICS HOLDINGS                     §
 LIMITED,                                     §
                                              §
        Defendants.                           §
                                              §



         JOINT AGREED MOTION TO EXTEND TIME TO ANSWER OR
        OTHERWISE PLEAD IN RESPONSE TO PLAINTIFF’S AMENDED
       COMPLAINT AND WAIVER OF FOREIGN SERVICE REQUIREMENT

       Plaintiff Cellular Communications Equipment LLC (“CCE”) and Defendants TCL

Corporation, TCL Communication Technology Holdings Limited, Huizhou TCL Mobile

Communication Co. Ltd., TCT Mobile International Ltd., and TCL Electronics Holdings Limited

(“Defendants”) respectfully move the Court to enter an order extending Defendants’ time to

answer, move, or otherwise plead in response to CCE’s Amended Complaint through and

including September 7, 2020.

JOINT MOTION TO EXTEND TIME TO ANSWER              1
 Case 2:20-cv-00080-JRG Document 18 Filed 06/11/20 Page 2 of 3 PageID #: 75



       CCE filed suit on March 17, 2020 against TCL Corporation and TCL Electronics Holdings

Limited. CCE filed an Amended Complaint on April 10, 2020 adding Huizhou TCL Mobile

Communication Co. Ltd., TCT Mobile International Ltd., and TCL Communication Technology

Holdings Limited as Defendants. The Waivers of Summons were signed on April 26, 2020 and the

parties agreed to an extension of time to answer until which extended the time to answer until

September 7, 2020. CCE and Defendants agreed that Defendants, which are foreign corporations

located outside the United States, waive the service of process requirements under Federal Rule of

Civil Procedure 4(h) and 4(f)(1) and will not challenge service in exchange for the extension.

       Accordingly, the parties jointly move for an extension of time for all five Defendants to

answer, move or otherwise plead in response to the Amended Complaint through and including

September 7, 2020. This extension is not sought for the purposes of delay but so that justice may

be served.



Dated: June 11, 2020                                Respectfully submitted,

 /s/ Jonathan H. Rastegar                         Jeffery L. Johnson with permission
 Jeffrey R. Bragalone (lead attorney)             Jeffrey L. Johnson
 Texas Bar No. 02855775                           State Bar No. 24029638
 Jonathan H. Rastegar                             ORRICK, HERRINGTON &SUTCLIFFE LLP
 Texas Bar No. 24064043                           609 Main St., 40th Floor
                                                  Houston, TX 77002
 BRAGALONE CONROY PC                              Telephone: (713)658-6450
 2200 Ross Avenue                                 Facsimile: (713)658-6401
 Suite 4500W                                      jj@orrick.com
 Dallas, TX 75201
 Tel: (214) 785-6670                              ATTORNEY FOR DEFENDANTS
 Fax: (214) 785-6680
 jbragalone@bcpc-law.com
 jrastegar@bcpc-law.com
 ATTORNEYS FOR PLAINTIFF
 CELLULAR COMMUNICATIONS
 EQUIPMENT LLC



JOINT MOTION TO EXTEND TIME TO ANSWER                  2
 Case 2:20-cv-00080-JRG Document 18 Filed 06/11/20 Page 3 of 3 PageID #: 76




                                CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who are

deemed to have consented to electronic service on this the 11th day of June, 2020.

                                                    /s/ Jonathan H. Rastegar
                                                    Jonathan H. Rastegar




JOINT MOTION TO EXTEND TIME TO ANSWER                  3
